Exhibit 32 CERTIFICATION The undersigned certify pursuant to 18 U.S.C. § 1350, that: (1) The accompanying Quarterly Report on Form 10-Q for the period ended May 27, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the accompanying Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:June 26, 2012 /s/Benjamin T. Rashleger President & Chief Executive Officer Date:June 26, 2012 /s/Paul D. Sheely Chief Financial Officer
